Citation Nr: 0031212	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-19 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from September 2, 1997 to 
October 30, 1997.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Chicago, Illinois Regional Office (RO) which 
denied service connection for pes planus and for a bilateral 
ankle disorder.  The issue of entitlement to service 
connection for a bilateral ankle disorder will be addressed 
in a remand which follows this decision..  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of 
service connection for pes planus, has been obtained.  

2.  The veteran's pes planus is reasonably shown to have 
increased in severity during her period of service.  


CONCLUSION OF LAW

Pes planus was aggravated during active service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 33.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the issue of entitlement to service connection for 
bilateral pes planus, the relevant facts have been properly 
developed, and the obligation of the VA to assist in the 
development of the appellant's claim is satisfied.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (2000).  

The veteran's service medical records indicate that on April 
1997 enlistment examination, she was noted to have moderate 
pes planus which was described as asymptomatic.  An October 
1997 treatment entry noted that the veteran was seen for 
unresolved foot pain.  The assessment included pes planus.  
An entry level medical separation report shows a diagnosis of 
pes planus, symptomatic.  

On VA general medical examination in April 1998, the 
diagnoses included pes planus.  On orthopedic examination at 
the time, there was tenderness in the plantar aspect, over 
the calcaneus, bilaterally.  Pes planus was diagnosed.  

An October 1998 statement from J. B. Jenkins, DPM., indicated 
that the veteran was seen in October 1998 and reported that 
she was discharged from service due to disorders including 
pes planus.  It was noted that the veteran was found to have 
pronation syndrome of the midtarsal joints along with 
degenerative joint changes in the midtarsal and ankle areas 
of both feet.  Dr. Jenkins indicated that according to the 
clinical history, the veteran's condition was aggravated by 
basic training which seems to have caused a pre-existing 
condition to become symptomatic.  

At a September 2000 Travel Board hearing before the 
undersigned, the veteran testified that she had no problems 
with her feet prior to service.  She stated that she was not 
told that she had pes planus at the time she entered service.  
She stated that her pes planus has been symptomatic ever 
since her separation from service.  

In an October 2000 statement, Dr. Jenkins noted that the 
veteran was seen again in October 2000 and that her 
conditions remained unchanged.  

At the time of the veteran's enlistment examination in April 
1997, it was noted that she had pes planus which was 
asymptomatic.  The disorder became symptomatic during 
service; remained so until her separation from service; and, 
based on postservice VA examinations, has continued to be 
symptomatic to the present time.  This clearly reflects an 
increase in severity of pes planus during service, warranting 
a grant of service connection based on aggravation. 


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The veteran asserts that she is entitled to service 
connection for a bilateral ankle disorder.  On VA orthopedic 
examination in April 1998, she complained of swelling, 
stiffness and pain in both ankles which occurred when walking 
or standing.  She indicated that her complaints began during 
service in 1997.  The examiner reported that X-rays of the 
bilateral ankles showed no abnormalities.  The diagnoses 
included:  No ankle abnormality, and anterior tibialis 
tendonitis.  On April 1998 VA general medical examination, 
the diagnoses included tendonitis of the ankles.  The 
examiner noted that the veteran's claims folder was not 
available.  
An October 1998 statement from Dr. Jenkins notes that the 
veteran reported that she was discharged from service for 
disorders including a bilateral ankle condition.  Dr. Jenkins 
reported that the veteran had mild pronation syndrome with 
beginning subluxation of the midtarsal joints along with 
degenerative changes in the midtarsal and ankle areas of both 
feet.  Dr. Jenkins commented that according to the veteran's 
clinical history, her condition was aggravated during basic 
training which seems to have caused a pre-existing condition 
to become symptomatic.  In an October 2000 statement, Dr. 
Jenkins reported that the veteran's clinical history revealed 
that degenerative joint disease in the midtarsal and ankle 
areas of both feet was diagnosed.  Dr. Jenkins stated that 
the veteran's arthritic condition had worsened and commented 
that basic training had aggravated and accelerated such 
condition.  

The veteran's service medical records indicate that she was 
treated for bilateral ankle complaints throughout her period 
of service.  A September 1997 entry notes that she complained 
of bilateral ankle pain and edema.  The assessment was 
anterior tibial tendonitis.  A later September 1997 entry 
provides an assessment of non-resolving tendonitis.  An 
October 1997 entry notes an assessment of talar bone 
lesion/tendonitis.  

Treatment records subsequent to the veteran's separation from 
service have not been incorporated into the record.  Such 
records may contain information of sufficient import that 
they must be considered to fairly decide the merits of the 
veteran's claim.    

Given the nature of the veteran's contentions, the evidence 
of inservice treatment for bilateral ankle complaints, the 
conflicting evidence of record as to whether the veteran 
currently suffers from a bilateral ankle disorder, and that 
the record appears to be incomplete, further development is 
indicated. 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all providers of medical 
treatment since service for her claimed 
ankle disorder, then obtain any records 
of such treatment that remain 
outstanding.   

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine whether she has a chronic 
bilateral ankle disorder and, if so, the 
nature and probable etiology of such 
disorder.  The examiner should comment on 
the relationship, if any, between any 
such disorder and the veteran's period of 
service and/or her now service connected 
pes planus.  A complete rationale should 
be provided for any opinion expressed.  
The claims folder must be reviewed by  
the examiner prior to the examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed.  
Then, the RO should reconsider the claim 
for service connection for a bilateral 
ankle disorder, including as secondary to 
pes planus.  In conjunction with further 
development of this claim, the RO should 
comply with any further duties mandated 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475. 

The veteran need not take any action until she is notified.  
On remand, she may submit additional evidence and argument in 
support of her claim.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


